Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 line 2; Claim 12 line 2, the term “or” should be – of --.  Appropriate correction is required.
ART REJECTION:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen(USPGPUB2013/0057398) in view of  Batten et al(USPGPUB 2018/0186288).

  -- In considering claims 1-9, the claimed subject matter that is met by Wen includes:
	1) the license plate frame is met by the license plate holder(10)
	2) the first sensor mounted to the license plate frame to determine a distance of a following vehicle to the license plate frame is met by the motion sensing unit(12) which senses motion in a range of 20 feet(see: sec[0021])’
	3) the warning light coupled to the license plate frame to illuminate the license plate frame if the following vehicle is closer than the safe trailing distance is met by the LED’s(15) of Wen, see, sec[021]).
	With regards to the second sensor mounted to the license plate frame to determine a velocity of the license plate frame and the logic circuit electrically coupled to the first sensor and the second sensor, wherein the logic circuit determines a safe trailing distance between the license plate frame and the following vehicle based upon the velocity of the license plate frame, and determines whether the following vehicle is closer than the safe trailing distance to the license plate frame, Wen does not teach these elements.  
	In related art, Batten teaches a license plate system(200) including access to speedometer, radar, camera, GPS, and has a microprocessor(see: secs[0028-0032) accelerometer, and vdeo for detecting events such as crashes(see: sec[0059]).  Since the use of a video recording license plate is well known, as taught by Batten, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device of Batten into the system of Wen, since this would have provided a comprehensive means of detecting proximity and warning of obstacles traveling too close.  
  -- Claims 10-18 recite subject matter that is met as discussed in claims 1-9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687